DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20150277012 A1 (Nakamura; Kozo et al.) in view of US 20100134733 A1 (Watanabe; Hisashi et al.)

    PNG
    media_image1.png
    377
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    634
    391
    media_image2.png
    Greyscale

Per claims 1 and 7-10, Nakamura teaches an optical laminate, comprising: a polarizer [10]; a retardation layer configured to substantially function as a quarterwave plate [see paragraph 0113, “Specifically, the optical member may have the first retardation layer that functions as a λ/4 plate on the side of the polarizing plate 10 opposite to the light diffusion layer 20”]; and a light-diffusing layer [20], wherein a transmitted light intensity in a direction corresponding to a polar angle of 10 degrees and a transmitted light intensity in a direction corresponding to a polar angle of 60 degrees as straight light enters the light-diffusing layer are [see paragraphs 0056-0066 of Nakamura and paragraphs 0064-0072 of Applicants specification, the diffusing layer 20 of Nakamura comprises the same composition as Applicant’s diffuser layer and would thus have the same claimed diffusion layer transmission properties].  Nakamura lacks the specific claimed ranges above and the optical laminate is used in a reflection-type liquid crystal display apparatus [100].  Regarding the claimed ranges, the court have held overlapping ranges to be at least obvious.  Improved viewing angle would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Regarding the laminate used with a reflection-type liquid crystal display, Watanabe teaches using a diffusion/polarizer/quarterwave plate with a reflective cell.  The expected benefit of using a reflective cell would have been reduced power consumption.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 11-14, Nakamura in view of Watanabe teaches the optical laminate according to claims 1 and 7-10, but lacks the value for the ratio of "I10/I60" is 200 or less.  However, it was a matter of optimization and routine skill in the art.  Furthermore, the court have held overlapping ranges to be at least obvious.  Improved viewing angle would have been an expected benefit and one would optimize clarity versus glare reduction.     Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20150277012 A1 (Nakamura; Kozo et al.) in view of US 20100134733 A1 (Watanabe; Hisashi et al.), as applied to claims 1 and 7-14 above, and further in view of US 20150226999 A1 (Fuchida; Takehito et al.)
Per claim 2, Nakamura in view of Watanabe teaches the optical laminate according to claim 1, but lacks the light-diffusing layer has a haze value of 80% or more.  However, Fuchida teaches diffusing adhesive 20 with a haze value of 80% to 95% [see paragraph 0071].  Reduced glare and moire would have been an expected benefit.  The court have held overlapping ranges to be at least obvious which applies to all overlapping ranges below.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the diffuser of Fuchida with Nakamura.  
Per claim 3, Nakamura in view of Watanabe and Fuchida, as applied to claim 2 above, teach the optical laminate according to claim 1, wherein the light-diffusing layer contains a pressure-sensitive adhesive and light-diffusing fine particles [20].  
Per claim 4, Nakamura in view of Watanabe and Fuchida, as applied to claims 2-3 above teach the optical laminate according to claim 3, wherein an average particle diameter of the light-diffusing fine particles is from 2-5 microns [see Fuchida’s paragraph 0065].  
Per claim 5, Nakamura in view of Watanabe and Fuchida teaches the optical laminate according to claim 3, wherein the light-diffusing fine particles comprise silicone resin fine particles [see Fuchida’s paragraph 0066].  
Per claim 6, Nakamura in view of Watanabe and Fuchida teaches the optical laminate according to claim 3, wherein the pressure-sensitive adhesive comprises an acrylic pressure-sensitive adhesive [see Fuchida’s paragraph 0060].  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871